 


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

STEVEN L. HANSON,

         Plaintiff,
                                                     Case No. 17-cv-879-jdp
    v.

KALAHARI DEVELOPMENT LLC,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Kalahari Development LLC against plaintiff Steven L. Hanson dismissing

this case.




         s/ K. Frederickson, Deputy Clerk                April 19, 2019
         Peter Oppeneer, Clerk of Court                        Date




 
